Citation Nr: 1009378	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1967, and from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified at a Board hearing via 
videoconferencing in January 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).  The Veteran essentially 
contends that the initial 30 percent rating assigned for his 
service-connected PTSD does not accurately reflect the actual 
severity of the disorder. 

The Board notes that the Veteran was provided with three VA 
medical examinations, the most recent occurring in January 
2008.  At the January 2010 hearing, however, the Veteran and 
his wife presented credible testimony that his disorder had 
worsened since the last examination.  Specifically, the 
Veteran reported experiencing panic/anxiety attacks recently, 
as well as lapses in memory which had worsened during the 
past year.  Having reviewed the evidence of record, the Board 
finds that there is a duty to schedule another examination.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is warranted.  See VAOPGCPREC 11-95 (April 7, 1995); see 
also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 
C.F.R. § 3.327.

Additionally, at the January 2010 hearing, the Veteran 
indicated that the VA Medical Center in Dallas, Texas, was 
currently providing regular treatment for his PTSD.  The 
Veteran recalled that his most recent treatment at this 
facility occurred in August 2009.  The Board notes that the 
most current VA treatment records included in the claims file 
are from January 2008.  The Veteran also indicated that he 
received treatment from Dr. David Kabel, of Plano, Texas, 
most recently in 2008.  The Board cannot determine whether 
all of Dr. Kabel's treatment records currently are in the 
claims file.  As such, an attempt must be made to ensure that 
the VA has obtained records regarding treatment for the 
Veteran's PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for his PTSD.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant, 
especially those from the VA Medical 
Center in Dallas, Texas, dated from 
January 2008, and any outstanding records 
from the office of David I. Kabel, D.O., 
of Plano, Texas.  Any negative search 
results should be noted in the record and 
communicated to the Veteran.

3.  The Veteran should then be afforded a 
comprehensive VA psychiatric examination 
for the purposes of determining the 
severity of his service-connected PTSD.  
Following the mental status examination 
and any other tests deemed necessary, the 
examiner should provide a written report 
detailing the level of severity of the 
PTSD.

4.  Following the completion of the 
requested actions, the RO should then re-
adjudicate the Veteran's claim.  In doing 
so, the AMC/RO must consider all 
evidence.  If the benefits on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded an applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


